Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered June 11, 2007. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation imposed upon his conviction of, inter alia, driving while intoxicated (Vehicle and Traffic Law § 1192 [3]) and sentencing him to an indeterminate term of imprisonment. “County Court’s determination resolving witness cred-
*1417ibility must be accorded ‘great weight’ ” (People v Cruz, 35 AD3d 898, 899 [2006], lv denied 8 NY3d 845 [2007]), and we conclude that the People established by a preponderance of the evidence that defendant violated the conditions of his probation (see People v Bergman, 56 AD3d 1225 [2008]). Present— Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.